54 N.Y.2d 921 (1981)
In the Matter of CBS, Inc., Respondent,
v.
State Human Rights Appeal Board, Respondent, and James Lieu, Appellant.
Court of Appeals of the State of New York.
Argued September 16, 1981.
Decided October 20, 1981.
Lawrence M. Monat for appellant.
Jerry Slater and Ronald E. Guttman for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*922MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
On the record the no probable cause decision of the Division of Human Rights was not arbitrary or capricious. Furthermore, it cannot be said that the procedure followed at the division's investigation conferences, involving written and oral presentations, constituted either a violation of the statutory scheme (Executive Law, § 297, subd 2; § 297-a, subd 7) *923 or the deprivation of a constitutional right. Due process does not require all the accoutrements of an adversarial trial at every stage of an administrative proceeding (see Friendly, Some Kind of Hearing, 123 U of Pa L Rev 1267).
Order affirmed, with costs, in a memorandum.